Citation Nr: 0007935	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to an increased rating in excess of 30 
percent prior to May 13, 1998, for a psychophysiologic 
gastrointestinal reaction with irritable bowel syndrome, 
prolonged peristaltic contraction/duration, nutcracker 
esophagus, hepatomegaly, hypertensive lower esophagus 
sphincter, chest pains, and peptic disease.

2.  Entitlement to an increased evaluation for anxiety 
disorder with psychophysiologic reaction, evaluated as 50 
percent disabling.

3.  Entitlement to an increased rating for nutcracker 
esophagus with gastroesophageal reflux disease, peptic ulcer 
disease and chest pain, as related to peristomal contraction 
and hypertensive lower esophageal sphincter, evaluated as 30 
percent disabling.

4.  Entitlement to an increased rating for irritable bowel 
syndrome with a recurrent anal fissure, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In her Substantive Appeal, the veteran 
stated that she was seeking a 50 percent evaluation for what 
was then characterized as "psychophysiologic 
gastrointestinal reaction with irritable bowel syndrome, 
prolonged peristaltic contraction/duration, nutcracker 
esophagus, hepatomegaly, hypertensive esophagus sphincter, 
chest pain, and peptic ulcer disease," then rated as 30 
percent disabling.  Pursuant to the Board's May 1998 Remand 
Order, the veteran underwent a VA rating examination, and 
applicable clinical treatment records were obtained and 
associated with her claims file.  By a rating decision of 
September 1999, the RO discontinued the assigned 30 percent 
evaluation for the remanded issue as set forth above, and 
separated and rated the issues as indicated in Issues 2 
through 4.  The veteran was assigned a combined evaluation of 
70 percent, effective from May 13, 1998.  

Through her service representative in the VA Form 646 of 
February 2000, the veteran observed that in its May 1998 
Remand Order, the Board referred an issue regarding whether 
new and material evidence had been submitted to reopen a 
claim for a respiratory disorder back to the RO for further 
development.  The veteran now contends that the RO did not 
take any action with respect to that issue, and appears to 
assert that her claimed respiratory disorder is somehow 
connected to her psychiatric disorder.  This issue has not 
been prepared for appellate review, and is referred back to 
the RO for all appropriate action.  


FINDINGS OF FACT

1.  In her Substantive Appeal (VA Form 9) of March 1997, the 
veteran stated that by her appeal, she sought a 50 percent 
evaluation for her service-connected psychophysiologic 
gastrointestinal reaction with irritable bowel syndrome, 
prolonged peristaltic contraction/duration, nutcracker 
esophagus, hepatomegaly, hypertensive esophagus sphincter, 
chest pain, and peptic ulcer disease, then evaluated as 30 
percent disabling.  

2.  By a statement dated in September 1999, the veteran has 
expressed full agreement with the September 1999 rating 
decision and Supplemental Statement of the Case discontinuing 
the 30 percent evaluation for the psychophysiologic 
gastrointestinal reaction as set forth above, and which 
granted a separate 50 percent evaluation for an anxiety 
disorder with psychophysiologic reaction, a 30 percent 
evaluation for nutcracker esophagus with gastroesophageal 
reflux disease, peptic ulcer disease and chest pain, as 
related to peristomal contraction and hypertensive lower 
esophageal sphincter, and a 10 percent evaluation for 
irritable bowel syndrome with recurrent anal fissure, and 
which assigned a combined 70 percent evaluation for these 
disorders.  

3.  The veteran's statement of September 1999, expressing 
agreement with the September 1999 Statement of the Case, is 
construed as a withdrawal of her appeal with respect to her 
claims for increased ratings as set forth above.  

4.  In its Form 646 of February 2000, the veteran's service 
representative acknowledged the veteran's agreement with the 
September 1999 Supplemental Statement of the Case.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating 
for an anxiety disorder with a psychophysiologic reaction, 
evaluated as 50 percent disabling, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (1999).  

2.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating 
for nutcracker esophagus, with gastroesophageal reflux 
disease, peptic ulcer disease, and chest pain, as related to 
esophageal peristomal contraction and hypertensive lower 
esophagus sphincter, evaluated as 30 percent disabling, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).  

3.  The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating 
for service-connected irritable bowel syndrome with recurrent 
anal fissure, evaluated as 10 percent disabling, to include 
entitlement to separate ratings for irritable bowel syndrome 
and for recurrent anal fissure, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 
20.204(b) (1999).  Withdrawal may be made by the appellant or 
by her authorized representative, except a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (1999).  

In May 1996, the veteran submitted a claim for an increased 
rating in excess of the then assigned 30 percent for what was 
characterized as a psychophysiologic gastrointestinal 
reaction with irritable bowel syndrome, prolonged peristaltic 
contraction/duration, nutcracker esophagus, hepatomegaly, 
hypertensive esophagus sphincter, chest pain, and peptic 
ulcer disease (psychophysiologic GI reaction).  This claim 
was denied by an August 1996 rating decision.  In her 
Substantive Appeal, the veteran specifically indicated that 
she was seeking assignment of a 50 percent evaluation for her 
service-connected psychophysiologic GI reaction.  In May 
1998, the Board remanded the case back to the RO for further 
development, including a determination as to the extent to 
which the veteran's service-connected psychophysiologic GI 
reaction actually constituted psychiatric or physical 
disorders, and to have those disorders rated individually if 
such were found to be separate and distinct disabilities.  

Pursuant to the Board's May 1998 Remand Order, by a September 
1999 rating decision, the RO discontinued the 30 percent 
evaluation assigned for the veteran's psychophysiologic GI 
reaction.  By that decision, the RO also assigned a 50 
percent evaluation for an anxiety disorder with a 
psychophysiologic reaction, a 30 percent evaluation for 
nutcracker esophagus with gastroesophageal reflux disease, 
peptic ulcer disease and chest pain, as related to peristomal 
contraction and hypertensive lower esophageal sphincter, and 
a 10 percent evaluation for irritable bowel syndrome with 
recurrent anal fissure.  Following the issuance of the 
September 1999 rating decision and Statement of the Case, the 
veteran submitted a statement, also dated in September 1999, 
indicating that she agreed with the action reflected in the 
Statement of the Case, to include the increased ratings.  

The veteran's service representative submitted a statement 
contained in a VA Form 646 dated in February 2000.  In the 
Form 646, the service representative acknowledged that the 
veteran had expressed her agreement with the RO's September 
1999 rating decision.  In conjunction with the service-
connected irritable bowel syndrome with recurrent anal 
fissures rated as 10 percent disabling, the service 
representative also asserted that separate 10 percent ratings 
were warranted for irritable bowel syndrome and for recurrent 
anal fissures.  

The Board has reviewed the veteran's statement of September 
1999, and concludes that inasmuch as she unequivocally 
expressed her agreement with the RO's decision of September 
1999 granting her separate evaluations of 50, 30, and 10 
percent for the service-connected disorders listed above, 
such statement effectively constitutes a withdrawal of the 
veteran's appeal with respect to the above issues.  Such 
issues constituted all matters in appellate status, and 
include the service representative's attempt to include the 
issue regarding separate 10 percent ratings for irritable 
bowel syndrome and for recurrent anal fissures.  Accordingly, 
the Board finds that there remains no allegation of errors of 
fact or law for appellate consideration with respect to the 
above claims.  Therefore, the Board does not have 
jurisdiction to review the veteran's appeal, and it is 
dismissed without prejudice.  

However, in the Form 646, the service representative also 
argued that the veteran was entitled to effective dates prior 
to May 13, 1998 for the assigned individual increased 
ratings.  The Board has reviewed this contention, and finds 
that it constitutes a Notice of Disagreement with respect to 
the RO's September 1999 rating decision.  As a Statement of 
the Case has not been issued regarding the issues of 
entitlement to effective dates prior to May 13, 1998, such 
issues will be addressed in the REMAND portion of this 
decision.  


ORDER


The appeal for entitlement to an evaluation in excess of 50 
percent for an anxiety disorder with psychophysiologic 
reaction is dismissed.  

The appeal for entitlement to an evaluation in excess of 30 
percent for nutcracker esophagus with gastroesophageal reflux 
disease, peptic ulcer disease, and chest pain, as related to 
esophageal peristomal contraction and hypertensive lower 
esophagus sphincter, is dismissed.  

The appeal for entitlement to an evaluation in excess of 10 
percent for irritable bowel syndrome with recurrent anal 
fissure, to include separate ratings for irritable bowel 
syndrome and recurrent anal fissure, is dismissed.  


REMAND

With respect to issues involving entitlement to assignment of 
effective dates prior to May 13, 1998, for an anxiety 
disorder with psychophysiologic reaction, evaluated as 50 
percent disabling; nutcracker esophagus with gastroesophageal 
reflux disease, peptic ulcer disease, and chest pain, as 
related to esophageal peristomal contraction and hypertensive 
lower esophagus sphincter, evaluated as 30 percent disabling; 
and irritable bowel syndrome with recurrent anal fissures, 
evaluated as 10 percent disabling, the Board notes that these 
issues were set forth and such ratings were assigned by a 
September 1999 rating decision.  The VA Form 646 submitted by 
the veteran's service representative in February 2000 is 
deemed to constitute a timely Notice of Disagreement with 
respect to the effective dates of these ratings.  However, no 
Statement of the Case addressing the effective dates of the 
above ratings was issued.  

The Board observes that where a timely Notice of Disagreement 
has been submitted, the veteran is entitled to a Statement of 
the Case.  See 38 C.F.R. § 19.26 (1999).  The failure of the 
RO to issue a statement of the case is a procedural defect 
which now requires a remand.  See Manlincon v. West, 12 Vet. 
App. 238, 240, 241 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  See also 38 C.F.R. § 19.9(a) (1999) (stipulating 
that, if a correlation of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, and specify the 
action to be undertaken).  These issues must therefore be 
referred back to the RO for appropriate development, as 
indicated above.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

The RO is requested to issue a Statement 
of the Case with respect to the issues of 
effective dates prior to May 13, 1998, 
for service-connected anxiety disorder 
with psychophysiologic reaction, 
evaluated as 50 percent disabling; 
nutcracker esophagus with 
gastroesophageal reflux disease, peptic 
ulcer disease, and chest pain as related 
to esophageal peristomal contraction and 
hypertensive lower esophagus sphincter, 
evaluated as 30 percent disabling; and 
for irritable bowel syndrome with 
recurrent anal fissure, evaluated as 10 
percent disabling.  The veteran and her 
representative should be clearly advised 
of the need to file a timely Substantive 
Appeal if the veteran wishes to complete 
an appeal of those issues.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to comply with the holding of the United 
States Court of Appeals for Veterans Claims in Manlincon, 
supra.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
she desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until she is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

